internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-112236-99 date date re legend decedent spouse trust state company date date dollar_figurew dollar_figurex dollar_figurey dear this is in response to your letter dated date requesting a ruling concerning the application of the unified_credit under section sec_2010 of the internal_revenue_code with respect to decedent’s estate the facts and representations submitted are summarized as follows decedent died on date a resident of state under the terms of the first codicil to decedent’s will if decedent is survived by spouse the residuary_estate is divided into two parts one part equal to the entire residuary_estate less the largest amount necessary to permit the estate to use in full any available unified_credit and state_death_tax_credit under sec_2010 and sec_2011 of the internal_revenue_code is to pass to a marital trust for the benefit of spouse the balance of the residuary_estate is to pass to a residuary_trust trust for the lifetime benefit of spouse decedent and spouse had maintained a joint brokerage account with company prior to his death decedent who had a terminal illness intended that company transfer the account into his own name in order to insure that upon his death there would be sufficient assets in his gross_estate to fully fund trust however upon decedent’s death the brokerage account was still held in the names of decedent and spouse as joint_tenants with right_of_survivorship decedent’s estate_tax_return was filed on date the gross_estate reported was dollar_figurew consisting of two assets with a total value of dollar_figurex an ira of which spouse was the designated_beneficiary and property decedent and spouse owned as joint_tenants including the brokerage account with company one-half the value of these jointly owned assets was included in decedent’s gross_estate under sec_2040 and qualified for the estate_tax_marital_deduction under sec_2056 the estate_tax on decedent’s estate before allowance of the unified_credit allowable under sec_2010 was less than dollar_figure if ownership of the account had been transferred into decedent’s name only the account would have been included in decedent’s probate_estate and would have been available to fully fund trust which was designed to take advantage of the maximum available unified_credit spouse asserted that company was responsible for the failure to convert decedent’s and spouse’s company joint account into an account solely owned by decedent and that because of this failure decedent’s probate_estate did not include sufficient property to fully fund trust and take full advantage of the unified_credit after negotiations a settlement agreement was proposed agreement pursuant to which spouse will convey to company dollar_figurey the additional_amount that would be required to fully fund trust in order to take full advantage of the unified_credit and company will then transfer dollar_figurey to trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2010 prior to amendment by the taxpayer_relief_act_of_1997 a credit of dollar_figure was allowed against the estate_tax imposed by sec_2001 in general the dollar_figure credit has the effect of shielding dollar_figure of property includible in the taxable_estate from estate_tax sec_2501 imposes a gift_tax on any transfer by gift under sec_25_2511-1 the gift_tax applies whether the gift is direct or indirect sec_25_2511-1 and provide illustrations of indirect gifts for example sec_25_2511-1 provides that the transfer of property to b if there is imposed on b the obligation of paying a commensurate annuity to c is a gift to c sec_2702 provides special rules for determining the value of a gift where the donor transfers property in trust and retains an interest in the transferred property in the present case spouse proposes to transfer dollar_figurey the additional_amount that would be required to fully fund trust to take advantage of the maximum unified_credit available to decedent’s estate to company and company will then transfer these funds to trust however under these circumstances the dollar_figurey distributed to trust would not have passed_from_the_decedent to the trust rather the transaction is properly viewed as a transfer from spouse to trust for federal gift estate and generation- skipping transfer_tax purposes see sec_25_2511-1 accordingly in computing the decedent’s estate_tax liability only the estate_tax generated by the inclusion of dollar_figurex the amount passing from decedent to trust under the terms of decedent’s will is eligible for the sec_2010 credit accordingly we conclude that under the proposed settlement between spouse and company the dollar_figurey distributed to trust will not be treated as passing from the decedent for purposes of the computation of decedent’s estate_tax liability including utilization of the unified_credit under sec_2010 instead spouse will be treated as making a transfer to trust for federal gift estate and generation-skipping_transfer_tax purposes except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provision of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy of letter for sec_6110 purposes
